DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/22 has been entered.

Allowable Subject Matter
3.	The indicated allowability of claims 1-20  is withdrawn in view of the newly discovered reference(s) to Bunnelle US 201700095588, Sustic USPN 5723546, and Neton et al. US 2014/0257220.  Rejections based on the newly cited references follow.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bunnelle et al. US Patent Application Publication 2017/0095588 in .

As to claims 1, 6, 8, 10, and 18, Bunnelle teaches an absorbent article 20 having a longitudinal centerline 100 and a lateral centerline 110, a front waist region 36 with a front waist edge 14, a rear waist region 38 with a rear waist edge 14, a crotch region 37 disposed between the front waist region 36 and the rear waist region 38 (Figure 1; paragraph 0042), and two spaced apart longitudinal side edges 12 joining the front waist edge 14 to the rear waist edge 14 (Figure 1; paragraph 0043), wherein the absorbent article comprises an assembly of components 22, and wherein the assembly of components 22 comprises:

a) a topsheet 24;

b) a backsheet 26 underlying the topsheet 24;

c) an absorbent core 28 disposed between the topsheet 24 and the backsheet 26 (paragraph 0044), wherein
the absorbent core 28 comprises at least one of a core cover, a dusting layer, an
acquisition layer, a distribution layer, and a storage member (paragraph 0047);

d) at least one additional component selected from the group consisting of:

i) a fastening system 50 for joining the front waist region to the rear waist
region when the absorbent article is worn (paragraph 0050);

ii) barrier cuffs 60 lying adjacent and inboard the two spaced apart
longitudinal side edges (Figure 1; paragraph 0052);

iii) gasketing cuffs 70 lying between each of the two spaced apart longitudinal
side edges and the barrier cuffs (Figure 1; paragraph 0053);

iv) front ears 40 disposed in the front waist region (Figure 1; paragraph 0057);

v) back ears 42 disposed in the rear waist region (Figure 1; paragraph 0057); and

vi) a receiving member 54 (Figure 1; paragraph 0051); and

e) an adhesive composition joining at least two of the assembly of components
together (paragraph 0059-0067), wherein the adhesive composition comprises:

i) from about 70 wt. % to about 90 wt. % of one or more copolymers (paragraph 0070-0077) , 
wherein the one or more copolymers comprise from about 30 mole % to about 70 mole % of monomer units selected from the group consisting of ethylene, i-butene (paragraphs 0030-0031; 0071, 0070, 0074, 0076-0077, 0081-0083),and mixtures thereof; and 

wherein the one or more copolymers comprise from about 30 mole % to about 70 mole % of propene monomer units (paragraph 0031, 0072-0074, 0076-0077); and

ii) from about 10 wt. % to about 30 wt. % of one or more heterophase
copolymers (paragraphs 0033, 0072, 0081).

As to the limitation wherein the adhesive composition is free of polyisobutylene, Bunnelle teaches polyisobutylene as a tackifier (paragraph 0094).  However, Bunnelle teaches alternative plasticizers including polypropylene, hydrogenated polyisoprene, polypiperylene, and copolymers piperylene and isoprene (paragraph 0094).  Thus, one having ordinary skill in the art would be able to provide an adhesive composition free of polyisobutylene since Bunnelle has provided functionally equivalent plasticizers.

The adhesive composition has a viscosity of from about 2,000 mPa:s
to about 11,500 mPa-s at 150 °C, as measured by the Viscosity Test Method (paragraphs 0079, 0091);

Bunnelle teaches the second heterophase copolymers comprises a first
heterophase copolymer – where Bunnelle teaches the heterophase polymer comprises a first poly alpha olefin polymers comprising a substantial proportion of a propene monomer;  and a second heterophase copolymer – where Bunnelle teaches the heterophase polymer comprises an amorphous polymer with some crystalline content (paragraphs 0072, 0081-0082);

Bunnelle incorporates by reference (paragraph 0080) Sustic USPN 5723546.  Sustic teaches a polymer blend comprising a flexible polyolefin polymer having a high average molecular weight and heat of fusion of about 15 to 60 J/g and an actactic polyolefin polymer having a low average molecular weight and heat of fusion of about 20 J/g (col. 3, lines 40-46; col. 4, lines 16-29).  Sustic teaches the benefits of providing a copolymer blend with higher and lower heat of fusion components because the polymer blends have a high elongation and flexibility capability even at low temperatures, yet have superior high temperature resistance (col. 4, lines 33-46).  Sustic further teaches the blended products advantageously improves their desirability for hot melt adhesive applications.  Sustic teaches the copolymer blend incudes a high molecular weight (HMW) component that comprises propylene, copolymers including propylene or a mixture thereof. The copolymer blend also includes a low molecular weight (LMW) component that comprises ethylene, butene, propylene, or copolymers  including propylene or mixtures thereof (col. 3, lines 59-66).  Bunnelle teaches similar compositions for the heterophase copolymers of the adhesive (paragraphs 0082-0084).  Sustic teaches the polymer blends have a relatively low crystallinity, typically having a heat of fusion below 28 J/g, preferably below about 20 J/g, and more preferably below about 10 J/g (col. 9, lines 3-8).  Additionally, Sustic teaches measuring glass transition and melt properties according to ASTM D 3418 (Sustic col. 7, lines 45-47), similar to the test procedures used to determine Enthalpy of Fusion in the present invention.

Although Bunnelle/Sustic does not teach the claimed percentage of heterophase component, Bunnelle/Sustic does teach the general condition of providing an adhesive with blended copolymers having components with different heat of fusion and glass transition properties (ASTM D 3418)  for the benefits described in Sustic above. Bunnelle/Sustic does not teach values according to Enthalpy of Fusion test, Bunnelle/Sustic does teach measuring heat fusion and glass transition properties to determine crystallinity of the polymer blend and its components (Sustic Abstract; Bunnelle (paragraphs 0085,0088-0089) to develop an adhesive with good flexibility and cohesive strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed percentage of components, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   Additionally,  because the adhesive of Bunnelle/Sustic has the same components as the present invention, it follows the characteristics would also be similar if tested according the claimed Enthalpy of Fusion method. 

As to claims 2, 11, and 19, Bunnelle teach the adhesive composition joins the topsheet to an underlying nonwoven layer (paragraph 0106). 

As to claims 3, 12, and 20, Bunnelle teaches the adhesive composition joins the topsheet to the backsheet adjacent one of the two spaced apart longitudinal side edges (paragraph 0109).

As to claims 4 and 13, the adhesive composition joins the core cover to the dusting layer (paragraph 0060, 0111).


As to claims 5 and 14, Bunnelle does not specifically teach  the adhesive composition joins the dusting layer to the backsheet.  However, Bunnelle does teach a construction adhesive is used to join various components of an absorbent article. For example the core cover, dusting layer, backsheet, core, elastic member, barrier cuff , gasketing cuff, topsheet, ear, and receiving member are some of the components listed as using a construction adhesive (paragraphs 059-0067).  As well as teaching joined of a nonwoven material to a film (paragraph 0068). Thus, based on the teaching of Bunnelle, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to joined any of the absorbent article components using the construction adhesive of the present invention. 

As to claim 7,  the adhesive composition has a density of from about 0.5 g/cm3 to 0.85 g/cm3 at 150 °C (paragraph 0091).

 As to claims 9 and 16, Bunnelle does not teach specifically teach the adhesive composition comprises less than 0.5 wt. % of a tackifier.  However, Bunnelle does teach the adhesive is substantially free of an amount of a convention tackifier material that can add any aspect of open time, substrate wetting or tack to the adhesive material.  Bunnelle further teaches the tackifier can impart undesirable odor in disposable articles (paragraph 0096).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to have a minimal amount of tackifier in the adhesive as taught in Bunnelle.


As to claim 15, the copolymer comprises from about 30 wt. % to about 70 wt. % 1-butene monomer units (paragraph 0032, Table 1) – where the amorphous polymer comprises 1-butene (paragraph 0071).

As to claim 17, the adhesive composition has a density of from about 0.5 g/cm3 to 0.85 g/cm3 at 150 °C (paragraph 0091).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neton et al. US Patent Application Publication 2014/0257220 is cited to show correlation of heat fusion measurement and glass transition temperature.  Neton teaches the  fusion index is determined by heat  ASTM D 3418-08 Standard Test Method for Transition Temperatures and Enthalpy of Fusion (paragraph 0205).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781